EXHIBIT 10.3

 
AMENDMENT OF LNG TERMINAL USE AGREEMENT
 
This AMENDMENT OF LNG TERMINAL USE AGREEMENT (“Amendment”), dated and effective
as of this 16th day of June 2010 (“Amendment Effective Date”), is made by and
between CHEVRON U.S.A. INC., a Pennsylvania corporation with a place of business
at 1500 Louisiana Street, Houston, Texas 77002, U.S.A. (“Customer”); and SABINE
PASS LNG, L.P., a Delaware limited partnership with a place of business at 700
Milam Street, Suite 800, Houston, Texas, 77002, U.S.A. (“SABINE”).  Customer and
SABINE may be referred to individually as a “Party” and collectively as the
“Parties”.
 
RECITALS
 
WHEREAS, SABINE and Customer are parties to that certain LNG TERMINAL USE
AGREEMENT dated as of the 8th day of November 2004, as amended as of the 1st day
of December, 2005 (“Agreement”), under which SABINE provides LNG terminalling
services to Customer at the Sabine Pass Facility; and
 
WHEREAS, SABINE has entered into an interconnect agreement with Kinder Morgan
Louisiana Pipeline, LLC (“KMLP”) and Customer has separately entered into an
agreement for firm transportation services on the KMLP pipeline system; and
 
WHEREAS, SABINE and Customer desire to amend the Agreement to clarify the rights
and obligations of the Parties under the Agreement as set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, SABINE and Customer agree as
follows:
 
I
 
Capitalized terms used in this Amendment and not otherwise defined herein have
the meanings given to them in the Agreement.
 
II
 
Section 1.18 of the Agreement is hereby deleted in its entirety, and the
following Section 1.18 is inserted in lieu thereof:
 
1.18  
“Customer’s Inventory” means, at any given time, the quantity in MMBTUs that
represents LNG and Gas held by SABINE for Customer’s account.  For the avoidance
of doubt, Customer’s Inventory shall be determined after deduction of Retainage
in accordance with Clause C.3 and reduction of PLC Fuel in accordance with
Section 5.3(e).

 
Section 1.20 of the Agreement is hereby deleted in its entirety, and the
following Section 1.20 is inserted in lieu thereof:
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.20
“Delivery Point” or “Delivery Points” means any current and future physical
points of interconnection at the Sabine Pass Facility connecting the Sabine Pass
Facility and a Downstream Pipeline as nominated by Customer for redelivery of
its Gas.  The Delivery Points as of the Amendment Effective Date are: (a) the
KMLP Leg 1 Interconnect; (b) the KMLP Leg 2 Interconnect; and (c) the Creole
Trail Interconnect.

 
Section 1.22 of the Agreement is hereby deleted in its entirety, and the
following Section 1.22 is inserted in lieu thereof:
 
 
1.22
“Downstream Pipeline” means all current and future Gas pipelines with a physical
connection at the Delivery Point that transport Gas from the Sabine Pass
Facility and excludes other pipelines connected to the Downstream Pipeline at
locations other than at the Sabine Pass Facility.

 
III
 
Article 1 of the Agreement is further amended by the addition of the following
new definitions:
 
 
1.79
“Amended Services” shall have the meaning set forth in Section 25.18.

 
 
1.80
“Amendment” shall mean this amendment dated and effective as of June 16th, 2010.

 
1.81           “Amendment Effective Date” shall be June 16th, 2010.
 
 
1.82
“Aggregate Minimum Inventory” shall mean a quantity of LNG equivalent to one
million one hundred thousand (1,100,000) MMBTUs.

 
 
1.83
“Aggregate Storage Capacity” shall mean the existing maximum LNG storage
capacity available to Customer and Other Customers (excluding Heel and
Retainage) in the Sabine Pass Facility, expressed in billion Standard Cubic
Feet.  As of the Amendment Effective Date, the Aggregate Storage Capacity of the
Sabine Pass Facility is equal to sixteen and nine-tenths (16.9) billion Standard
Cubic Feet.

 
 
1.84
“Creole Trail Interconnect” means the interconnection between the Cheniere
Creole Trail pipeline system and the Sabine Pass Facility.

 
 
1.85
“Customer Minimum Inventory” shall have the meaning set forth in Section
10.5(a).

 
 
1.86
“Customer’s Projected Inventory” shall have the meaning set forth in Section
5.3(f)(i).

 
 
1.87
“Customer’s Storage Capacity” shall be equal to four (4) billion Standard Cubic
Feet.

 
 
2

--------------------------------------------------------------------------------

 
 
 
1.88
“Daily Records” shall have the meaning set forth in Section 5.3(f).

 
 
1.89
“Excess Services” shall have the meaning set forth in Section 3.1(d).

 
 
1.90
“Excess GHV” shall have the meaning set forth in Section 9.7(c).

 
 
1.91
“Excess N2” shall have the meaning set forth in Section 5.3(h)(i)(d).

 
 
1.92
“Excused PLC Facilities Unavailability Day” shall have the meaning set forth in
Section 5.3(e)(v).

 
 
1.93
“Gas Day” means a period of twenty-four (24) consecutive hours beginning at 9:00
A.M. Central Time.

 
 
1.94
“Heel” shall mean a quantity of LNG required to be maintained by SABINE in the
Sabine Pass Facility to allow the provision of Services to Customer and Other
Customers.  For the purpose of those calculations set forth in Section
5.3(e)(iii) and 5.3(h)(i)a., the aggregate amount of Heel and Retainage shall be
limited to one million one hundred thousand (1,100,000) MMBTUs.

 
 
1.95
“Heel BOG Selling Price” shall mean the weighted average price of SABINE sales
of boil-off Gas quantity from the Heel or Retainage required pursuant to Section
10.5(e), net of transportation costs and SABINE’s actual administrative and
other costs incurred by it in connection with the selling of such boil-off Gas
quantity.

 
 
1.96
“HGHV Nonconforming Gas” shall have the meaning set forth in Section 9.7(a).

 
 
1.97
“Implementation Period” shall have the meaning set forth in Section 25.18.

 
 
1.98
“Incremental GRR Quantity” shall have the meaning set forth in Section
5.3(e)(v).

 
1.99           “KMLP” means Kinder Morgan Louisiana Pipeline LLC.
 
1.100           “KMLP - GHV” shall have the meaning set forth in Section 9.6.
 
 
1.101
“KMLP Leg 1 Interconnect” means the interconnection between the Kinder Morgan
Louisiana Pipeline and the Sabine Pass Facility (KMLP PIN 44399).

 
 
1.102
“KMLP Leg 2 Interconnect” means the interconnection between the Kinder Morgan
Louisiana Pipeline and the Sabine Pass Facility (KMLP PIN 44385).

 
 
3

--------------------------------------------------------------------------------

 
 
 
1.103
“Large LNG Vessel” shall mean an LNG Vessel with a capacity in excess of four
(4) billion Standard Cubic Feet.

 
1.104           “Minimum GRR” shall have the meaning set forth in Section
5.3(h)(i).
 
1.105           “Minimum GRR Fee” shall have the meaning set forth in Section
5.3(e)(i).
 
 
1.106
“Minimum Inventory Cargo Costs” shall mean the costs and expenses incurred by
SABINE in purchasing a Cargo in accordance with Section 10.5(d) to restore the
Aggregate Minimum Inventory, including the purchase price or other costs of the
Cargo, transportation costs, and SABINE’s actual administrative and other costs
incurred by it in connection with the purchase of such Cargo.

 
 
1.107
“Minimum Inventory Default Quantity” shall have the meaning set forth in Section
10.5(b).

 
 
1.108
“Minimum Vaporization Nomination Deficit” shall have the meaning set forth in
Section 5.3(e)(iii).

 
 
1.109
“Monthly Records” shall have the meaning set forth in Section 5.3(g).

 
1.110           “PLC Facilities” shall have the meaning set forth in Section
5.3(e).
 
1.111           “PLC Fuel” shall have the meaning set forth in Section
5.3(e)(iii).
 
 
1.112
“PLC Fuel Retainage” shall have the meaning set forth in Section 5.3(e)(iii).

 
 
1.113
“PLC Facilities Unavailability Day” shall have the meaning set forth in Section
5.3(e)(v).

 
 
1.114
“Primary Right” shall have the meaning set forth in Section 10.1(a)(iv).

 
 
 
1.115
“Transfer Fee” shall have the meaning set forth in Section 3.1(c)(iii).

 
 
1.116
“Transferor” and “Transferee” shall have the meanings set forth in Section
3.1(c)(i) and (ii) as applicable.

 
 
IV

 
Section 2.1 of the Agreement is hereby deleted in its entirety, and the
following Section 2.1 is inserted in lieu thereof:
 
2.1           Services to be provided by SABINE
 
During the Term and subject to the provisions of this Agreement, SABINE shall,
acting as a Reasonable and Prudent Operator, make available the following
services to Customer and any permitted assignee of Customer
 
 
4

--------------------------------------------------------------------------------

 
 
(such available services being herein referred to as the “Services”) in the
manner set forth herein:
 
(a)  
access to a berth for LNG Vessels at the Sabine Pass Facility;

 
(b)  
the unloading and receipt of LNG from LNG Vessels at the Receipt Point;

 
(c)  
the Storage of Customer’s Inventory;

 
(d)  
the regasifying of LNG held in Storage;

 
(e)  
the transportation and delivery of such Regasified LNG to the Delivery Point
nominated by Customer (it being acknowledged that SABINE may, at its option,
cause Gas to be redelivered to Customer at the Delivery Point from sources other
than Regasified LNG);

 
(f)  
recognize, maintain and administer the record of all LNG and inventory transfers
pursuant to Section 3.1(c);

 
(g)  
the minimization of Minimum GRR pursuant to Section 5.3(e) and Section 5.3(h);
and

 
(h)  
other activities directly related to performance by SABINE of the foregoing,
including, without limitation, metering, custody transfer and reporting.

 
V
 
Section 3.1(b)(iii) of the Agreement is hereby deleted in its entirety and the
following Section 3.1(b)(iii) is inserted in lieu thereof:
 
(iii)  
Storage of Customer’s Inventory.  Subject to Section 3.1(e), Customer is
entitled to receive LNG storage capacity up to a maximum storage quantity of
four (4) billion Standard Cubic Feet.

 
VI
 
Section 3.1(c) of the Agreement is hereby deleted in its entirety and the
following Section 3.1(c), Section 3.1(d) and Section 3.1(e) are inserted in lieu
thereof:
 
(c)           Inventory and LNG Reception Transfers.
 
(i)  
Inventory Transfers.  Customer has the right to transfer to one or more Other
Customers all or a portion of Customer’s Inventory held in storage and to have
one or more Other Customers transfer all or a portion of their inventory held in
storage to Customer.  For

 
 
5

--------------------------------------------------------------------------------

 
 
  
purposes of this Section 3.1(c)(i), the Person who is transferring inventory to
another Person shall be referred to as the “Transferor” and the Person to whom
inventory is being transferred shall be referred to as the “Transferee”.  The
maximum quantity of any such transfer shall be limited such that the
Transferee’s inventory does not exceed the Transferee’s storage capacity as a
result of such transfer.  Each inventory transfer must be initiated by the
Transferor sending notice of the transfer to SABINE via the Sabine Pass Website
and must be confirmed by the Transferee sending notice to SABINE via the Sabine
Pass Website.  SABINE will recognize each such inventory transfer for purposes
of computing Customer’s Inventory and the inventory of the Other Customer
participating in the inventory transfer, effective no later than the scheduling
deadline of the NAESB cycle following the Transferee’s confirmation of the
Transferor’s transfer notice via the Sabine Pass Website.

 
(ii)  
LNG Reception Transfers.  Customer has the right to transfer to one or more
Other Customers all or a portion of Customer’s LNG at the Receipt Point and to
have one or more Other Customers transfer all or a portion of their LNG at the
Receipt Point to Customer.  For purposes of this Section 3.1(c)(ii), the Person
who is transferring LNG to another Person shall be referred to as the
“Transferor” and the Person to whom LNG is being transferred shall be referred
to as the “Transferee”.  The maximum quantity of any such transfer shall be
limited such that the Transferee’s inventory does not exceed the Transferee’s
storage capacity as a result of such transfer.  Each LNG transfer must be
initiated by the Transferor sending notice of the transfer to SABINE via the
Sabine Pass Website and must be confirmed by the Transferee sending notice to
SABINE via the Sabine Pass Website.  During the Implementation Period, inventory
transfers at the Receipt Point will be administered as in Section 3.1(c)(i)
following the completion of the LNG unloading for the Transferor.  Following the
Implementation Period, SABINE will recognize each such LNG transfer for purposes
of computing Customer’s Inventory and the inventory of the Other Customer
participating in the LNG transfer, effective as of the time that the quantities
of LNG unloaded at the Receipt Point (net of the quantities transferred) would
have been credited to the Transferor’s account.  As a consequence of the
transfer: (x) the total quantity of LNG transferred at the Receipt Point to the
Transferee shall be credited toward the Transferor’s Maximum LNG Reception
Quantity (or similar maximum contractual entitlement to receive LNG berthing,
unloading and receipt services); (y) Retainage associated with the quantity of
LNG transferred shall be deducted from the Transferor’s account; and (z)

 
 
6

--------------------------------------------------------------------------------

 
 
 
the increase in Minimum GRR as provided in Section 5.3(h)(i)c shall be for the
Transferor’s account.

 
(iii)  
Transfer Fee.  Except as provided in Section 10.5, as consideration to SABINE
for the recording of each inventory and LNG reception transfer pursuant to this
Section 3.1(c), the Transferor shall pay SABINE a fee (“Transfer Fee”) equal to
two cents ($0.02) per MMBTU transferred with a minimum Transfer Fee of ten
thousand dollars ($10,000).

 
(iv)  
Terminal Transfers.  SABINE and Customer may also enter into inventory and/or
LNG reception transfers, via the Sabine Pass Website, subject to the same terms
and conditions as otherwise stated in this Section 3.1(c) except that no
Transfer Fee shall be assessed.

 
 
(d)
Excess Services.  Separate and apart from the provisions of Section 3.1(b),
SABINE may, in its sole discretion, allow berthing, unloading and receipt of
quantities in excess of the Maximum LNG Reception Quantity or redelivery of Gas
in excess of the Gas Redelivery Rate in response to a request from Customer for
such Excess Services; provided, however, that if such Excess Services are
provided, such Excess Services shall be based on the order of the receipt of a
written request from Customer or Other Customers.  The fees applicable to such
Excess Services shall be as negotiated by the Parties in connection with such
Services.

 
 
 
(e)
Excess Storage.  SABINE agrees to provide Customer with temporary storage in
excess of Customer’s Storage Capacity in order to unload a Large LNG Vessel,
provided that: (i) such additional storage capacity is available at the Sabine
Pass Facility; (ii) making available such temporary storage shall not, in the
sole discretion of SABINE, adversely affect the rights of any Other Customer;
and (iii) SABINE and Customer agree on a send-out plan for Gas to be redelivered
for Customer’s account at the Delivery Point prior to, during and following
completion of unloading.  In the event that SABINE and Customer do not reach
agreement on a send-out plan, the send-out plan shall be prescribed by SABINE
and shall consist of: (x) prior to the arrival of such Large LNG Vessel,
send-out nominations of up to the Gas Redelivery Rate to reduce Customer’s
Inventory to accommodate the incoming Cargo; and (y) on any day on which
Customer’s Inventory exceeds Customer’s Storage Capacity, send-out nominations
of not less than the Gas Redelivery Rate to reduce Customer’s Inventory to not
more than Customer’s Storage Capacity.

 
 
VII

 
Article 5 of the Agreement is amended by the addition of the following new
Sections 5.3(e), 5.3(f), 5.3(g) and 5.3(h):
 
 
7

--------------------------------------------------------------------------------

 
 
 
(e)
Minimization of Minimum GRR:

 
SABINE shall maintain, operate and use all available facilities at the Sabine
Pass Facility in an effort to minimize the Minimum GRR for Customer, including
all currently available and future acquired pipeline compression facilities as
indicated below in (i) and (ii) (“PLC Facilities”).  Customer shall pay SABINE
fees for the use of the PLC Facilities consisting of the fixed and variable
components as indicated below.
 
(i)  
As part of the PLC Facilities, SABINE has installed a pipeline compressor that
enables compression and send-out through the Delivery Point of the Sabine Pass
Facility’s boil-off Gas quantity up to a rate of approximately twenty-five
thousand (25,000) MMBTU per day.  Commencing on the Amendment Effective Date,
Customer shall pay SABINE a monthly fixed fee for the delivery of its Minimum
GRR utilizing the existing PLC Facility in an annual amount equal to two hundred
fifty thousand dollars ($250,000) (“Minimum GRR Fee”) for the remainder of the
Initial Term and pro rata thereof for any partial Contract Year.

 
(ii)  
As soon as practicable, SABINE shall procure, install, maintain and operate a
second, permanent pipeline compressor with materially similar specifications as
the original pipeline compressor described in (i) above to supplement and become
part of the PLC Facilities.  When operated in conjunction with the pipeline
compressor described in Section 5.3(e)(i), the combined capacity will have the
capability of managing the incremental boil-off Gas generated as a result of the
unloading of a Cargo under normal operating conditions from an LNG Vessel in
accordance with Section 5.3(h)(i)c. without use of the Sabine Pass Facility’s
recondenser and vaporizer facilities.  From the date when the second pipeline
compressor is installed and is ready to commence operations, the Minimum GRR Fee
payable by Customer to SABINE for the delivery of its Minimum GRR utilizing the
PLC Facilities shall increase to the annual amount of five hundred thousand
dollars ($500,000), payable on a monthly basis, for the remainder of the Initial
Term and pro rata thereof for any partial Contract Year.

 
(iii)  
In addition to the annual fixed fee component described in Sections 5.3(e)(i) or
(ii) above, Customer shall pay SABINE a variable component fee equal to
Customer’s pro rata share of the fuel expense incurred by SABINE to operate the
PLC Facilities each day (“PLC Fuel”).  Such pro rata share of the fuel expense
incurred by SABINE to operate the PLC Facilities shall be based on the amount by
which Customer’s and Other Customers’ allocated Gas redelivery quantities are
less than their respective pro rata shares of the aggregate Gas redelivery
nominations required to manage the

 
 
8

--------------------------------------------------------------------------------

 
 
 
boil-off Gas without running the PLC Facilities, that rate being two hundred
fifty thousand (250,000) MMBTU (“Minimum Vaporization Nomination Deficit”), such
pro rata share to be based on the ratio of Customer’s Minimum Vaporization
Nomination Deficit to the aggregate of Customer’s and the Other Customers’
Minimum Vaporization Nomination Deficit.  Customer’s and Other Customers’
respective pro rata shares of the aggregate Gas redelivery nominations required
to manage the boil-off Gas without running the PLC Facilities shall be based on
the ratio of each of their respective inventories to the aggregate inventory in
the Sabine Pass Facility (excluding Heel and Retainage) on such day.  The PLC
Fuel shall be assessed as a reduction in Customer’s Inventory (“PLC Fuel
Retainage”) recorded, after the Implementation Period, daily, for each day that
Customer’s Minimum Vaporization Nomination Deficit is greater than zero
(0).  During the Implementation Period the PLC Fuel Retainage will be recorded
at least monthly and administered as an inventory transfer between Customer and
SABINE as per Section 3.1(c)(iv).  During the Implementation Period and as soon
as practicable, SABINE shall install, maintain and operate meters capable of
measuring the quantity of electricity consumed by the PLC Facilities. SABINE
shall then determine the PLC Fuel for each Gas Day as the product of: (a) the
ratio of the quantity of electricity consumed by the PLC Facilities to the total
quantity of electricity being generated by the Sabine Pass Facility Gas turbine
generators and; (b) the total quantity of Gas consumed by the Sabine Pass
Facility Gas turbine generators.  Whenever the PLC Facilities meters are not
available for any reason, SABINE shall perform an estimate of the PLC Fuel based
on the mechanical energy considering:

 
a.  
a reasonable estimation of the pipeline compressor thermal and mechanical
efficiency;

 
b.  
the ambient air temperature;

 
c.  
the measurements of the discharge and suction pressures of the pipeline
compressor at least on a hourly basis; and

 
d.  
a reasonable estimation of the average heat rate of the Sabine Pass Facility gas
turbine generators.

 
(iv)  
Notwithstanding the foregoing, if in any month SABINE receives at least seven
million five hundred thousand (7,500,000) MMBTU of Customer’s LNG, the PLC Fuel
attributable to Customer shall be reduced to zero (0) for the first ten (10)
days in the following month on which PLC Fuel would otherwise have been
attributable to Customer.  For each one million (1,000,000) MMBTU that SABINE
receives above seven million five hundred thousand (7,500,000)

 
 
9

--------------------------------------------------------------------------------

 
 
 
MMBTU of Customer’s LNG the PLC Fuel attributable to Customer shall be reduced
to zero (0) for an additional two (2) days in the following month.

 
(v)  
A PLC Facilities Unavailability Day (“PLC Facilities Unavailability Day”) shall
consist of any day during which: (w) all pipeline compressors comprising the PLC
Facilities are unavailable for whatever reason other than events of Force
Majeure (except that for purposes of this Section 5.3(e)(v) the definition of
Force Majeure shall exclude mechanical breakdown of the PLC Facilities not
caused by actions or events external to the PLC Facilities); and (x) as a
consequence, Customer’s redelivery nomination has to be increased pursuant to
Section 5.3(h)(i)b.  For each PLC Facilities Unavailability Day in a Contract
Year beyond a threshold number of such days in that Contract Year determined
pursuant to Section 5.3(e)(vi) below (“Excused PLC Facilities Unavailability
Days”), SABINE shall calculate a credit that shall be applied in the immediately
succeeding monthly payments as a reduction in Customer’s Minimum GRR Fee.  Until
the permanent second (2nd) pipeline compressor is in operation pursuant to
Section 5.3(e)(ii), such credit shall be equal to the product of one cent
($0.01) multiplied by the Incremental GRR Quantity, thereafter the credit shall
be equal to the product of two cents ($0.02) multiplied by the Incremental GRR
Quantity.  The Incremental GRR Quantity shall be: (y) for the first
PLC  Facilities Unavailability Day, the positive difference between Customer’s
Minimum GRR for such day calculated by SABINE pursuant to Section 5.3(h)(i)b
minus Customer’s original redelivery nomination for such day; and (z) for each
subsequent consecutive PLC Facilities Unavailability Day, if any, the positive
difference between Customer’s Minimum GRR for such day calculated by SABINE
pursuant to Section 5.3(h)(i)b minus the higher of Customer’s redelivery
nomination for such day and what would have been Customer’s Minimum GRR for such
day calculated pursuant to Section 5.3(h)(i)a, c or d, had the PLC Facilities
been available on such day.  In no event shall the credits to Customer in any
Contract Year exceed the Minimum GRR Fee.

 
(vi)  
Until the permanent second pipeline compressor is in operation pursuant to
Section 5.3(e)(ii), the number of Excused PLC Facilities Unavailability Days
shall be eight (8) in each Contract Year or pro rata thereof.  Thereafter, the
number of Excused PLC Facilities Unavailability Days shall be four (4) in each
Contract Year or pro rata thereof.

 
(vii)  
Notwithstanding the foregoing, whenever Customer is not entitled to receive any
credit pursuant to Section 5.3(e)(v) and any of the pipeline compressors
comprising the PLC Facilities becomes

 
 
10

--------------------------------------------------------------------------------

 
 
 
unavailable for any reason (including Force Majeure) for more than one hundred
eighty (180) consecutive days (provided however that in the event such
unavailability of the PLC Facilities is due to a PLC motor failure, such
duration shall be extended by a reasonable amount of time to allow for the
replacement  or repair of the PLC motor based on reasonable industry timelines
then in effect for such part) the Minimum GRR Fee shall be: (x) reduced by half
(if only one (1) pipeline compressor is unavailable); or (y) suspended (if both
pipeline compressors are unavailable), as applicable, on a day-by-day basis
until availability of the pipeline compressor(s).  For purposes of this Section
5.3(e)(vii), the Minimum GRR Fee shall be equal to the annual Minimum GRR Fee
divided by the number of days in the year.  In no event shall the credits to
Customer in any Contract Year exceed the Minimum GRR Fee.

 
 
(f)
Daily Records.  Following the Implementation Period, SABINE shall, on each day
by 7:00 a.m. Central Time post on the Sabine Pass Website for access by Customer
certain records (“Daily Records”), including the following:

 
(i)  
a projection of Customer’s Inventory as of 9:00 a.m. Central Time on the day of
the posting of the Daily Records and as of the commencement of the next
succeeding Gas Day based on Customer’s Inventory, scheduled redelivery
nominations and PLC Fuel usage (“Customer’s Projected Inventory”);

 
(ii)  
the expected total capacity of the Sabine Pass Facility to vaporize and deliver
Gas, as of 9:00 a.m. Central Time on the day following the posting of the Daily
Records, determined by SABINE as a Reasonable and Prudent Operator;

 
(iii)  
the sum of all Other Customers maximum Gas redelivery rates (or similar maximum
daily contractual entitlement to receive Gas at the Delivery Point);

 
(iv)  
Customer’s Minimum GRR determined in accordance with Section 5.3(h)(i);

 
(v)  
the estimated boil-off Gas quantity for the Gas Day preceding the day of the
posting of the Daily Records; and

 
(vi)  
an estimate of the highest Gross Heating Value SABINE anticipates delivering to
Customer at any Delivery Point during the next two (2) week period, up to and
including the maximum Gross Heating Value specified in Section 10.3(a) as well
as SABINE’s estimate of the highest Gross Heating Value of any LNG then in
storage.  This Gas redelivery heating value forecast will be based on SABINE’s

 
 
11

--------------------------------------------------------------------------------

 
 
 
reasonable estimate of the current heating value of the LNG in storage,
Customer’s and Other Customers aggregate redelivery nominations received by
SABINE for the next two (2) week period, Customer’s and Other Customers
aggregate Cargo receipts for which SABINE has received nominations, and the
assumption of redelivering Gas from the LNG in storage with the highest Gross
Heating Value on a priority basis.

 
 
(g)
Monthly Records.

 
Following the Implementation Period, SABINE shall, by the 10th day of each
month, post on the Sabine Pass Website for access by Customer certain records
(“Monthly Records”), including the following:
 
(i)  
the sum of Customer and all Other Customers closing inventory for each day of
the previous month;

 
(ii)  
the sum of SABINE’s Retainage and Heel for each day of the previous month;

 
(iii)  
the sum of Customer and all Other Customers allocated Gas redeliveries for each
Gas day of the previous month; and

 
(iv)  
SABINE’s estimate of the boil-off Gas quantity for each Gas Day of the previous
month.

 
(h)  
Gas Redelivery Nominations.

 
(i)  
Minimum Gas Redelivery Rate.  Each Gas Day Customer shall be required, and
SABINE shall require each Other Customer, to nominate at least a minimum
quantity of Gas for redelivery at the Delivery Point (“Minimum GRR”).  On any
given day Customer’s Minimum GRR shall be:

 
a.  
Customer’s pro rata share of SABINE’s reasonable estimate of the quantity of
boil-off Gas generated at the Sabine Pass Facility on such Gas Day (excluding
boil off Gas associated with the loading or unloading of any LNG vessel other
than Customer’s LNG Vessel), such pro rata share to be based on the ratio of
Customer’s Inventory to the aggregate inventory in the Sabine Pass Facility on
such day (excluding Heel and Retainage).  Each Other Customers pro rata share of
the Sabine Pass Facility boil-off Gas quantity shall also be based on the ratio
of such Other Customers inventory to the aggregate inventory in the Sabine Pass
Facility (excluding Heel and Retainage).  If, on any given day, Customer’s
Inventory is less than zero (0), Customer’s Inventory shall be deemed to be zero
(0) for the purpose of determining Customer’s Minimum GRR.

 
 
12

--------------------------------------------------------------------------------

 
 
b.  
In the event that PLC Facilities become unavailable for any reason, SABINE shall
as soon as practicable notify Customer’s Scheduling Representative by email and
shall make reasonable endeavors to contact Customer’s Scheduling Representative
by telephone to inform Customer that the PLC Facilities are unavailable and that
its Minimum GRR shall become its pro rata share of the quantity required to
manage the boil-off Gas quantity using the Sabine Pass Facility’s vaporization
facilities (excluding boil-off Gas associated with the loading or unloading of
any LNG vessel other than Customer’s LNG Vessel) until such time that the PLC
Facilities are returned to service.  In this event, Customer’s pro rata share
shall be based on the ratio of Customer’s Inventory to the aggregate LNG
inventory in the Sabine Pass Facility (excluding Heel and Retainage).  SABINE
shall cooperate with Customer to adjust Customer’s nomination and to facilitate
redelivery and Customer’s receipt of the Minimum GRR.  SABINE shall also notify
Customer of the estimated period during which the PLC Facilities will be
unavailable and shall update this estimate to Customer on a daily basis.  SABINE
shall promptly notify Customer when the PLC Facilities resume service.

 
c.  
In the event that an LNG Vessel is planned to be or has been unloaded on behalf
of Customer, Customer’s Minimum GRR shall be the rate set forth in Sections
5.3(h)(i)a or 5.3(h)(i)b above plus SABINE’s reasonable estimate of the
additional Gas redelivery rate sufficient to manage the incremental boil-off Gas
quantity generated as a result of unloading the LNG Vessel on behalf of Customer
during and after unloading of such LNG.

 
d.  
If, in SABINE’s determination, LNG delivered by Customer to SABINE will, for
reasons not attributable to SABINE, result in Gas to be delivered to Customer or
Other Customers at the Delivery Point to not conform to the nitrogen content
limitation (expressed as a percentage) specified in Section 10.3(b), Customer’s
Minimum GRR shall be the rate set forth in Sections 5.3(h)(i)a or 5.3(h)(i)b
above plus SABINE’s reasonable estimate of Customer’s pro rata share of the
additional Gas redelivery rate required to ensure that the Gas to be delivered
to Customer or Other Customers at the Delivery Point will conform to the
nitrogen content limitation specified in Section 10.3(b).  Customer’s pro rata
share of the additional Gas redelivery rate shall be calculated based on the
ratio of: (w) the product of Customer’s Excess N2 and Customer’s Inventory to;
(x) the sum of the product of

 
 
13

--------------------------------------------------------------------------------

 
 
 
Customer’s Excess N2 and Customer’s Inventory and the product of each Other
Customers Excess N2 and each Other Customers inventory.  Excess N2 for Customer
and each Other Customer shall be determined as the positive difference between:
(y) the volumetrically weighted average of SABINE’s estimation of the nitrogen
percentage of each of Customer’s and Other Customers individual quantities of
LNG received or transferred and remaining in Customer’s and Other Customers
inventories; and (z) sixteen hundredths percent (0.16%) (“Excess N2”).

 
SABINE shall determine a value representing the nitrogen percentage for each of
Customer’s and Other Customers individual quantities of LNG received or
transferred and remaining in Customer’s and Other Customers Inventories
considering:
 
 
(i)
the actual nitrogen percentage of each individual remaining quantity of LNG
received on the day received at the Receipt Point;

 
 
(ii)
the nitrogen percentage of each remaining quantity of LNG transferred pursuant
to Section 3.1(c)(ii) on the day of the transfer, calculated as the
volumetrically weighted average of the nitrogen percentage of the Transferor’s
remaining quantities of LNG received or transferred prior to the transfer date
and being transferred;

 
 
(iii)
the dates of each remaining quantity of LNG transferred pursuant to Section
3.1(c)(ii), determined as the volumetrically weighted average of the nitrogen
percentage of the Transferor’s remaining quantities of LNG received or
transferred prior to the transfer date and being transferred;

 
 
(iv)
the duration in number of days between the dates each remaining quantity of LNG
has been received or the dates as determined pursuant to Section 5.3(h)(i)d(iii)
above each remaining quantity of LNG has been transferred;

 
 
(v)
the estimated actual average nitrogen percentage of the LNG in Sabine Pass
Facility;

 
 
(vi)
the determination of a nitrogen percentage daily decrease factor that will
enable the volumetrically weighted average of the nitrogen percentage for each
of the remaining quantities of LNG received or

 
 
14

--------------------------------------------------------------------------------

 
 

 
 
transferred for the Customer and Other Customers to be equal to the estimated
actual average nitrogen percentage of all of the LNG in the Sabine Pass
Facility.

 
For purposes of the calculations and determinations provided above, the LNG
shall be deemed to have been redelivered or transferred on a ‘first-in,
first-out’ basis.
 
e.  
On any given day Customer’s Minimum GRR shall be reduced to a minimum of zero
(0) to the extent that the aggregate of the Other Customers redelivery
nominations are in excess of the aggregate of the Other Customers minimum gas
redelivery rates, such excess to be allocated to Customer for reduction of
Customer’s Minimum GRR based on the ratio of Customer’s Inventory to the
aggregate LNG inventory of Customer and all Other Customers whose redelivery
nominations are not in excess of their Minimum GRRs.

 
f.  
SABINE will use reasonable endeavors to minimize Customer’s Minimum GRR.

 
g.  
Customer’s Minimum GRR shall be based solely on the quantity of boil-off Gas
generated by the Sabine Pass Facility in connection with the provision by SABINE
of Services available to Customer.

 
h.  
On any Gas Day on which Customer fails to nominate its Minimum GRR and such
failure is for reasons other than an event of Force Majeure or the inability of
a Downstream Pipeline to take delivery of Customer’s Gas, such inability being
not unreasonably within the control of Customer, Customer shall be deemed to
have transferred to SABINE and SABINE shall take title to a quantity of Gas
equal to the difference between Customer’s Minimum GRR and the quantity of Gas
nominated by Customer for redelivery on such day, free and clear of all
Claims.  SABINE shall sell or otherwise dispose of such Gas using commercially
good faith efforts to obtain reasonable prices and to minimize costs.  Customer
shall indemnify, defend and hold harmless SABINE, its Affiliates, and their
respective directors, officers, members and employees, for the actual and
reasonable costs incurred by SABINE as a result of such sale or other
disposition of same by SABINE.  SABINE shall credit to Customer’s account the
net proceeds from the sale or other disposition of Customer’s Inventory to which
it takes title

 
 
15

--------------------------------------------------------------------------------

 
 
 
hereunder, minus transportation costs, third party charges, and an
administrative fee of five cents ($0.05) per MMBTU; provided, however, that if
the amount of the credit exceeds the amount due SABINE under the next monthly
statement, SABINE agrees to pay any such excess amount to Customer within five
(5) Business Days after delivery of such monthly statement.

 
(ii)  
Confirmation of Gas Redelivery Nominations during Cargo Unloading.  For any days
when an LNG Vessel unloading is anticipated on behalf of Customer, SABINE shall
use reasonable efforts to accept a Gas redelivery nomination in excess of
Customer’s Projected Inventory up to Customer’s Gas Redelivery Rate if: (x)
SABINE anticipates that such excess quantity will be in SABINE’s possession and
control (but not yet considered received and credited to Customer’s Inventory in
accordance with Annex I) by the flowing time of the Gas redelivery nomination
for such excess quantity; and (y) the Downstream Pipeline will permit SABINE to
redeliver less than Customer’s confirmed Gas redelivery nomination if such
excess quantity is not in SABINE’s possession and control by the flowing time of
the Gas redelivery nomination.  If such excess quantity is not in SABINE’s
possession and control by the flowing time of the Gas redelivery nomination,
SABINE shall, in its sole discretion, determine the actual quantity of Gas to be
redelivered to Customer but such quantity shall not be less than the quantity of
Customer’s LNG actually received at the Sabine Pass Facility.  If the Downstream
Pipeline will not permit SABINE to redeliver less than Customer’s confirmed Gas
redelivery nomination, SABINE shall use reasonable efforts to accept a Gas
redelivery nomination in excess of Customer’s Projected Inventory up to
Customer’s Gas Redelivery Rate if such excess quantity is in SABINE’s possession
and control on or prior to confirmation of Customer’s nomination for such excess
quantity on the relevant Downstream Pipeline.

 
VIII
 
Section 8.4(b) of the Agreement is hereby deleted in its entirety, and the
following Section 8.4(b) is inserted in lieu thereof:
 
(b)  
LNG Vessel Nomination.  As soon as practicable but no later than the day of
departure of the LNG Vessel from the Loading Port (unless the LNG Vessel
contains a Cargo acquired or redirected after loading, in which case the
deadline shall be as soon as practicable after such acquisition or redirection),
Customer shall notify SABINE of the information specified below:

 
 
16

--------------------------------------------------------------------------------

 
 
(i)  
name of LNG Vessel and, in reasonable detail, the dimensions, specifications,
operator,  and owner of such LNG Vessel;

 
(ii)  
name of Loading Port;

 
(iii)  
expected departure date of LNG Vessel from Loading Port;

 
(iv)  
estimated arrival date at the Sabine Pass Facility; and

 
(v)  
any changes in the Expected Receipt Quantity since Customer’s prior notice.

 
IX
 
Section 8.5(a) of the Agreement is hereby deleted in its entirety, and the
following Section 8.5(a) is inserted in lieu thereof:
 
 
(a)
Issuance.  Subject to any applicable restrictions, including any nighttime
transit restrictions imposed by Governmental Authorities or Pilots or any other
reasonable timing restrictions imposed by SABINE (in light of SABINE’s
obligation to have the capability to provide Services twenty-four (24) hours a
day, seven (7) days a week), the Master of an LNG Vessel or its agent may give
to SABINE its notice of readiness (“NOR”) to unload (berth or no berth) upon
arrival of such LNG Vessel at the specific location off the Sabine Pass Facility
at which Pilots customarily board the LNG Vessel (such location referred to as
the “Pilot Boarding Station”).

 
 
X
 
A New Section 9.6 and Section 9.7 are added to the Agreement as follows:
 
9.6           LNG GHV at Receipt Point and Gas GHV at KMLP Delivery Point
 
If Customer delivers a Cargo to the Sabine Pass Facility that has an average
Gross Heating Value that conforms to the then-effective Gross Heating Value
specifications of KMLP (“KMLP-GHV”), SABINE shall exercise reasonable efforts to
deliver Gas to Customer at the Delivery Point with a Gross Heating Value that
conforms to the KMLP-GHV provided that: (i) as determined at SABINE’s sole
discretion, such efforts would not result in the adverse impact or reduction of
Services to Other Customers; and (ii) SABINE shall have no obligation to
redeliver Gas that conforms to the KMLP-GHV if the in-tank retention time of LNG
unloaded by Customer is reasonably estimated by SABINE to be sufficient to cause
the Customer delivered LNG Gross Heating Value to exceed the KMLP-GHV.
 
 
17

--------------------------------------------------------------------------------

 
 
 
9.7
Weathered Inventory Gross Heating Value

 
(a)  
Expected Nonconforming Gas due to High Gross Heating Value.  Notwithstanding the
provisions in Section 9.4 and Section 9.5, if at any time and for reasons not
attributable to SABINE, SABINE expects, after taking into account the expected
Gas redelivery nominations and the expected dates of unloading of LNG Vessels
for Customer and Other Customers, that due to boil-off, within the next forty
(40), days a portion or all of the LNG held in storage in the Sabine Pass
Facility will, when vaporized, produce Nonconforming Gas but only due to its
high Gross Heating Value (“HGHV Nonconforming Gas”), then SABINE shall as soon
as reasonably practicable provide notice to Customer and Other Customers, such
notice to include the quantity and current Gross Heating Value of the LNG
expected to produce HGHV Nonconforming Gas.

 
(b)  
SABINE’s Right to Cure.  If at the end of the thirty (30) day period following
the date of SABINE’s notice pursuant to Section 9.7(a) above, Customer and/or
Other Customers have failed to arrange to cure the expected HGHV Nonconforming
Gas, SABINE shall have the right to make arrangements to cure the expected HGHV
Nonconforming Gas by any and all means including, but not limited to, arranging
for the procurement of a Cargo at commercially reasonable prices.  Customer
shall indemnify and reimburse SABINE from and against Customer’s pro rata share
of the costs (other than capital costs) associated with the expected HGHV
Nonconforming Gas cure arranged by SABINE.

 
(c)  
Allocation.  Customer’s pro rata share of the cost of the Nonconforming Gas cure
shall be calculated based on the ratio of: (w) the product of Customer’s Excess
GHV and Customer’s Inventory to; (x) the sum of the product of Customer’s Excess
GHV and Customer’s Inventory and the product of each Other Customers GHV and
each Other Customers inventory.  Customer’s Inventory and Other Customers
inventories shall be determined as of the thirty-first (31st) day following the
date of SABINE’s notice sent pursuant to Section 9.7(a).  Excess GHV for
Customer and for each Other Customer shall be determined as the positive
difference between: (y) the volumetrically weighted average of SABINE’s
estimation of the Gross Heating Value calculated as of the seventy first (71st)
day following the date of SABINE’s notice sent pursuant to Section 9.7(a) of
each of Customer’s and Other Customers quantities of LNG received or transferred
and remaining in Customer’s and each Other Customers inventories; and (z) one
thousand one hundred sixty five (1165) BTU per Standard Cubic Foot  (“Excess
GHV”).

 
 
18

--------------------------------------------------------------------------------

 
 
(d)  
Excess GHV Determination.  SABINE shall determine a value representing the Gross
Heating Value on the seventy-first (71st) day following the date of SABINE’s
notice sent pursuant to Section 9.7(a) for each of Customer’s and Other
Customers individual quantities of LNG received or transferred and remaining in
Customer’s and Other Customers inventories considering:

 
(i)  
the actual Gross Heating Value of each individual remaining quantity of LNG
received, on the day received at the Receipt Point;

 
(ii)  
the Gross Heating Value of each remaining quantity of LNG transferred pursuant
to Section 3.1(c)(iii), calculated as the volumetrically weighted average of the
Gross Heating Value of the Transferor’s remaining quantities of LNG received or
transferred prior to the transfer date and contributing to the LNG transfer;

 
(iii)  
the date of each remaining quantity of LNG transferred pursuant to Section
3.1(c)(iii), determined as the volumetrically weighted average of the dates of
the Transferor’s remaining quantities of LNG received or transferred prior to
the transfer date and contributing to the LNG transfer;

 
(iv)  
the duration in number of days between the dates each remaining quantity of LNG
has been received or the dates as determined pursuant to Section 9.7(d)(iii)
above for any remaining quantity of LNG transferred and the seventy-first (71st)
day following the date of SABINE’s notice sent pursuant to Section 9.7(a);

 
(v)  
the expected average Gross Heating Value of all LNG in Sabine Pass Facility on
the seventy-first (71st) day following the date of SABINE’s notice sent pursuant
to Section 9.7(a); and

 
(vi)  
the determination of a Gross Heating Value daily increase factor that will
result in the volumetrically weighted average of the Gross Heating Value
estimated on the seventy-first (71st) day following the date of SABINE’s notice
sent pursuant to Section 9.7(a) of the remaining quantities of LNG received or
transferred for the Customer and Other Customers to be equal to the expected
average Gross Heating Value of all LNG in Sabine Pass Facility as determined in
the preceding Section.

 
 
19

--------------------------------------------------------------------------------

 
 
For purposes of the calculations and determinations provided above, the LNG
shall be deemed to have been redelivered or transferred on a ‘first-in,
first-out’ basis.
 
XI
 
Section 10.1(a) of the Agreement is hereby deleted in its entirety, and the
following Section 10.1(a) is inserted in lieu thereof:
 
 
(a)
Delivery Point.

 
(i)  
Subject to Section 3.3, the quantity of Gas nominated by Customer for any day
pursuant to Section 5.3 shall be delivered at the Delivery Point nominated by
Customer. Customer may nominate quantities of Gas from Customer’s Inventory for
delivery at one or more Delivery Points on a given day; provided, however, that
the aggregate of such nominations by Customer shall not exceed the Gas
Redelivery Rate (plus any Make-Up Quantity or Excess Service quantity).  Except
as provided below, the KMLP Leg 1 Interconnect and the KMLP Leg 2 Interconnect
shall be operated at one common variable pressure and as a single Delivery
Point.

 
(ii)  
If on any given day the total Gas redelivery nominations of Customer and Other
Customers require SABINE to deliver Gas to both the KMLP Leg 1 Interconnect and
the KMLP Leg 2 Interconnect at different pressures, SABINE shall deliver the
nominated quantities so long as: (a) such operations, in SABINE’s sole
discretion, will not impede SABINE’s ability to fulfill its contractual
obligations to Other Customers; and (b) Customer and SABINE agree to the
quantity of LNG to be reimbursed to SABINE by Customer pursuant to the following
sentence prior to delivery of the nominated quantities.  Customer shall
reimburse SABINE for any additional fuel expense incurred by SABINE in
delivering such nominated quantities in the form of a no-fee transfer, as per
Section 3.1(c)(iv) of LNG from Customer’s Inventory to SABINE in the quantity
agreed to as provided in the foregoing sentence.

 
(iii)  
SABINE shall deliver the quantities of Gas nominated by Customer at each
Delivery Point, subject to confirmation by the Downstream Pipelines of
Customer’s nomination and scheduling of Gas in accordance with Section 10.2(a).

 
(iv)  
Customer has an equal, primary right of nomination and scheduling with Total Gas
& Power North America, Inc. (and any successor or assignee) (“Primary Right”) at
the KMLP Leg 1 Interconnect and at the KMLP Leg 2 Interconnect.

 
 
20

--------------------------------------------------------------------------------

 
 
Section 10.3(c) of the Agreement is hereby deleted in its entirety, and the
following Section 10.3(c) is inserted in lieu thereof:
 
 
(c)
Gas Delivery Pressure.  Gas when delivered by SABINE to Customer shall be at a
temperature of not less than 40.0 degrees Fahrenheit and shall meet the pressure
requirements of the Downstream Pipeline; provided, however, that such pressure
shall be a least 1000 psig but shall not be required to exceed a maximum
pressure of 1440 psig.

 
XII
 
A new Section 10.5 is added to the Agreement as follows:
 
10.5           Minimum Inventory
 
 
(a)
Customer Minimum Inventory.  Subject to further provisions of this Section 10.5,
Customer shall maintain Customer’s Inventory of not less than a quantity
calculated as the Aggregate Minimum Inventory multiplied by the ratio of the
Customer’s Storage Capacity over the Aggregate Storage Capacity (“Customer
Minimum Inventory”).  SABINE shall require that each Other Customer maintain its
pro rata share of Aggregate Minimum Inventory on the same terms and conditions
that are applicable to Customer under this Section 10.5.

 
 
(b)
Minimum Inventory Default Quantity.  Whenever Customer’s Inventory falls below
the Customer Minimum Inventory, SABINE shall provide timely notice to
Customer.  Whenever Customer’s Inventory remains below Customer Minimum
Inventory for more than forty (40) consecutive days, SABINE shall start
accounting and keeping record of the cumulative amount of the daily difference
between the Customer Minimum Inventory and Customer’s Inventory (“Minimum
Inventory Default Quantity”).  If, on any given day, Customer’s Inventory is
less than zero (0), Customer’s Inventory shall be deemed to be zero (0) for the
purpose of determining Customer’s Minimum Inventory Default Quantity.  At any
time Customer’s Inventory is less than three (3) times Customer’s Minimum
Inventory, Customer shall have the right to receive up to one million five
hundred thousand (1,500,000) MMBTUs of additional inventory via an inventory or
LNG reception transfer from an Other Customer at no Transfer Fee.  Customer
shall be entitled to two (2) such no-fee transfers in any one (1) calendar
year.  SABINE shall report to Customer on a monthly basis the Minimum Inventory
Default Quantity of Customer and each Other Customer.

 
 
21

--------------------------------------------------------------------------------

 
 
 
(c)
Aggregate Minimum Inventory Default.  Notwithstanding Section 10.5(b) above,
whenever the sum of Customer’s Inventory and Other Customers Inventories falls
below the Aggregate Minimum Inventory and in the reasonable opinion of SABINE
there is a material risk, after taking into account the expected dates of
unloading of LNG Vessels, and the risk of delay or interruption to any such
unloading, that the total quantity of LNG in the Sabine Pass Facility to be held
in Customer’s Inventory and Other Customers Inventories will be lower than the
Aggregate Minimum Inventory during the succeeding forty (40) days, SABINE shall
provide timely notice to Customer and all Other Customers.

 
 
(d)
Cargo Procurement.  If at the end of the thirty (30) day period following the
receipt of SABINE’s notice pursuant to Section 10.5(c) above, Customer and/or
Other Customers have failed to arrange for delivery of a Cargo to the Sabine
Pass Facility in the coming ten (10) days to ensure that there will be LNG at
least equal to the Aggregate Minimum Inventory, SABINE shall have the right to
procure a Cargo using good faith efforts to obtain commercially reasonable
prices, in order to restore the Aggregate Minimum Inventory.  Customer shall
indemnify and reimburse SABINE from and against Customer’s pro rata share of the
Minimum Inventory Cargo Costs associated with the acquisition of such
Cargo.  Customer’s pro rata share of the Minimum Inventory Cargo Costs shall be
calculated as the ratio of Customer’s Minimum Inventory Default Quantity to the
sum of Customer’s and Other Customers Minimum Inventory Default Quantities as of
the date of delivery of such Cargo.  If, at such time and for any reason, the
Minimum Inventory Default Quantities of Customer and all of the Other Customers
is zero (0), Customer’s pro rata share of the Minimum Inventory Cargo Costs
shall be calculated at the ratio of Customer’s Storage Capacity to the Aggregate
Storage Capacity.  Upon payment by Customer of all amounts for which it is
liable under this Section 10.5(d), Customer shall be entitled to have its share
of the Cargo acquired by SABINE (using the same allocation methodology as for
the Minimum Inventory Cargo Costs) credited without charge to Customer’s
Inventory, net of Retainage.  Upon Customer’s payment to SABINE of its pro rata
share of the Minimum Inventory Cargo Costs, the Customer Minimum Inventory
Default Quantity, if any, shall be reset at zero (0).  The liability of Customer
and Other Customers towards SABINE under this Section 10.5(d) shall be several
and not joint and shall be limited in the manner set forth in this Section
10.5.  In the event that SABINE acquires a Cargo pursuant to this Section
10.5(d) and on the date of delivery of such Cargo Customer’s Minimum Default
Quantity is zero (0), Customer shall nonetheless have the option to acquire and
have credited to Customer’s Inventory up to twenty-five percent

 
 
22

--------------------------------------------------------------------------------

 
 

 
 
(25%) of such Cargo upon payment to SABINE of a percentage of the Minimum
Inventory Cargo Costs equivalent to the percentage of the Cargo Customer elects
to acquire.  In the event that Customer exercises such right, the Other
Customers share of such Cargo and associated Minimum Inventory Cargo Costs shall
be reduced pro rata (using the same allocation methodology as for the Minimum
Inventory Cargo Costs) to reflect the portion of the Cargo acquired by Customer
and the portion of the Minimum Inventory Cargo Costs borne by Customer.

 
 
(e)
Sale of BOG from Heel or Retainage.  At any time during which and for as long as
Customer’s and Other Customers Inventories are jointly zero (0), SABINE shall
nominate and sell the boil-off Gas quantity from the Heel or Retainage.  If,
pursuant to the preceding sentence, SABINE sells any Heel or Retainage, Customer
shall have the obligation on the day following the credit of any LNG to
Customer’s Inventory to sell at the Heel BOG Selling Price (“Heel BOG Selling
Price”) and transfer to SABINE a quantity of LNG equal to the Customer’s pro
rata share of Heel or Retainage sold by SABINE.  Customer’s pro rata share of
Heel or Retainage sold shall be calculated as the ratio of Customer’s Minimum
Inventory Default Quantity to the sum of Customer’s and Other Customers Minimum
Inventory Default Quantities as of the day immediately prior to the delivery of
the Cargo pursuant to Section 10.5(d) above.

 
 
(g)
Successors and Assignees.  Any successor or assignee of Customer or any Other
Customer shall remain liable for any Minimum Inventory Default Quantity as
accounted for by SABINE.

 
 
 

XIII
 
Section 11.1 is hereby deleted in its entirety, and the following Section 11.1
is inserted in lieu thereof:
 
11.1  
Monthly Statements

 
Between the first (1st) day of each month and the tenth (10th) day of each
month, SABINE shall deliver to Customer a statement setting forth the following:
 
(a)  
the Reservation Fee for the following month;

 
(b)  
the Operating Fee for the following month;

 
(c)  
the monthly portion of the Minimum GRR Fee net of any applicable credits for the
following month;

 
 
23

--------------------------------------------------------------------------------

 
 
(d)  
any charges under Section 4.2 and/or Section 8.9 for the prior month;

 
(e)  
any charges under Section 3.1(c)(iii) for the prior month;

 
(f)  
any charges under Section 10.5(d) for the prior month.

 
In addition, the first sentence in Section 11.3(b) is hereby deleted in its
entirety and the following sentences are inserted in lieu thereof:
 
Audit.  Upon thirty (30) days written notice issued within six (6) months of the
conclusion of any Contract Year, Customer shall have the right to cause an
internationally recognized firm of accountants, appointed by Customer at
Customer’s sole expense, to audit the books, records and accounts of SABINE that
are directly relevant to the determination of SABINE Taxes and New Regulatory
Costs, LNG receipts and Gas deliveries for such prior Contract Year, as provided
in statements issued to Customer pursuant to this Article 11.  Customer shall
have the right to have its technical experts, at Customer’s sole expense, to
audit the books, records and accounts of SABINE that are directly relevant to
the determination of PLC Fuel Retainage, any amounts claimed by SABINE under
Section 9.7(b) or Section 10.5 for such prior Contract Year, as provided in
statements issued to Customer pursuant to this Article 11.
 
 
 

XIV
 
A new Section 25.18 is added to the Agreement as follows:
 
 
25.18
Implementation Period

 
During the period beginning with the Amendment Effective Date and ending when
all modification to the Sabine Pass Website and other Sabine Pass Facility
processes and equipment necessary to facilitate the generation, gathering, and
transfer of information between Customer and SABINE regarding the information,
rights and obligations associated with the Amendment, the (“Amended Services”)
have been fully implemented (“Implementation Period”), SABINE will generate and
gather the necessary information regarding the Amended Services in a prudent and
practical manner and Customer and SABINE will exchange information regarding the
Amended Services on an as needed basis by email and other means to facilitate
the Amended Services.
 
 
 

XV
 
Annex I, Annex II and Exhibit B are hereby deleted in entirety, and a new Annex
I, Annex II and Exhibit B are attached hereto in lieu thereof.
 
 
 
24

--------------------------------------------------------------------------------

 


 
 
All provisions of the Agreement not specifically amended hereby shall remain in
full force and effect.
 
IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be duly
executed and signed by its duly authorized officer as of the Amendment Effective
Date.


SABINE PASS LNG, L.P.
 
CHEVRON U.S.A. INC.
By: Sabine Pass LNG-GP, Inc.
     
       its general partner
   
By:
/s/    R. Keith Teague
 
By:
/s/    Patrick J. Blough
Name:
R. Keith Teague
 
Name:
Patrick J. Blough
Title:
President
 
Title:
Vice President




 
25

--------------------------------------------------------------------------------

 